                      UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION
_____________________________________________________________________________

 THE LAMPO GROUP, LLC d/b/a RAMSEY                                   CASE NO. 3:20-cv-00641
 SOLUTIONS, a Tennessee Limited Liability
 Company,

        Plaintiff,                                                       JURY DEMANDED

 vs.

 MARRIOTT HOTEL SERVICES INC., a
 Delaware Corporation; and MARRIOTT
 INTERNATIONAL, INC., a Delaware
 Corporation,

       Defendants.
______________________________________________________________________________

         ANSWER AND AFFIRMATIVE DEFENSES TO COUNTERCLAIM
______________________________________________________________________________

       Plaintiff/Counterdefendant, The Lampo Group, LLC d/b/a Ramsey Solutions (“Ramsey

Solutions”), serves its answer and affirmative defenses to the Counterclaim filed by Defendant

Marriott Hotel Services Inc. (“Marriott”), and in response states:

                                            ANSWER

       As and for its Answer, Ramsey Solutions states:

                          PARTIES, VENUE, AND JURISDICTION

       1.      Ramsey Solutions is without knowledge of the allegations contained in paragraph

1 of the Counterclaim and, therefore, denies the allegations.

       2.      In response to the allegations contained in paragraph 2 of the Counterclaim,

Ramsey Solutions admits that the specific Gaylord hotels referenced are located in the city and




   Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 1 of 30 PageID #: 342
                                                                       CASE NO. 3:20-cv-00641

state-identified; Ramsey Solutions is without knowledge and, therefore, denies the remaining

allegations in paragraph 2 of the Counterclaim.

       3.      Ramsey Solutions is without knowledge of the allegations contained in paragraph

3 of the Counterclaim and, therefore, denies the allegations.

               4.         Ramsey Solutions admits the allegations contained in paragraph 4 of the

       Counterclaim.

       5.      The allegations contained in paragraph 5 of the Counterclaim are legal conclusions

to which no response is required. To the extent that the allegations are deemed not to be legal

conclusions, Ramsey Solutions denies the allegations. Ramsey Solutions further denies that

Marriott is entitled to any relief whatsoever and, accordingly, the amount in controversy does not

exceed the jurisdiction of this Court.

       6.      The allegations contained in paragraph 6 of the Counterclaim are legal conclusions

to which no response is required. To the extent that the allegations are deemed not to be legal

conclusions, Ramsey Solutions denies the allegations. Ramsey Solutions admits that it resides in

this district, however.

                                    FACTUAL ALLEGATIONS

                                             COUNT I

             BREACH OF EXPRESS CONTRACT-LIQUIDATED DAMAGES
                          (THE PALMS CONTRACT)

       7.      In response to the allegations contained in paragraph 7 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms


                                                  2


   Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 2 of 30 PageID #: 343
                                                                       CASE NO. 3:20-cv-00641

Agreement” 1 outlines the respective obligations of the parties including those applicable to

Ramsey Solutions.

       8.      In response to the allegations contained in paragraph 8 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       9.      In response to the allegations contained in paragraph 9 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       10.     Ramsey Solutions is without knowledge and, therefore, denies the allegations

contained in paragraph 10 of the Counterclaim.

       11.     In response to the allegations contained in paragraph 11 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “B” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Amendment” outlines the respective obligations of the parties including those applicable to

Ramsey Solutions.




1
  Ramsey Solutions references to the “Palms Agreements” include the initial agreement as well as
all amendments thereto.
                                              3


    Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 3 of 30 PageID #: 344
                                                                       CASE NO. 3:20-cv-00641

       12.     In response to the allegations contained in paragraph 12 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “B” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Amendment” outlines the respective obligations of the parties including those applicable to

Ramsey Solutions.

       13.     In response to the allegations contained in paragraph 13 of the Counterclaim

Ramsey Solutions admits that Marriott is collectively referring to the “Palms Agreement” and the

“Palms Amendment” as the “Palms Contract” but denies any and all remaining allegations in the

paragraph.

       14.     In response to the allegations contained in paragraph 14 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       15.     In response to the allegations contained in paragraph 15 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       16.     In response to the allegations contained in paragraph 16 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

                                                4


   Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 4 of 30 PageID #: 345
                                                                        CASE NO. 3:20-cv-00641

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       17.     In response to the allegations contained in paragraph 17 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       18.     Ramsey Solutions admits the allegations contained in paragraph 18 of the

Counterclaim but denies that such amounts are owed to Marriott. On the contrary, Ramsey

Solutions has demanded that such amounts be returned as more fully alleged in the Amended

Complaint.

       19.     In response to the allegations contained in paragraph 19 of the Counterclaim,

Ramsey Solutions states that the letter dated July 3, 2020, attached as Exhibit “C” is the best

evidence of its contents and denies any and all allegations inconsistent therewith.

       20.     In response to the allegations contained in paragraph 20 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibits “A” and “B” are the best

evidence of its terms and conditions and denies any and all allegations inconsistent therewith. The

“Palms Contract” outlines the respective obligations of the parties including those applicable to

Ramsey Solutions.

       21.     In response to the allegations contained in paragraph 21 of the Counterclaim,

Ramsey Solutions states that they are legal conclusions to which no response is required. To the



                                                 5


   Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 5 of 30 PageID #: 346
                                                                       CASE NO. 3:20-cv-00641

extent that the allegations are deemed not to be legal conclusions, Ramsey Solutions denies the

allegations.

       22.     In response to the allegations contained in paragraph 22 of the Counterclaim,

Ramsey Solutions states that they are legal conclusions to which no response is required. To the

extent that the allegations are deemed not to be legal conclusions, Ramsey Solutions denies the

allegations.

       23.     In response to the allegations contained in paragraph 23 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       24.     The allegations contained in paragraph 24 of the Counterclaim are unclear to

Ramsey Solutions as written and, accordingly, it denies the same.

       25.     In response to the allegations contained in paragraph 25 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       26.     In response to the allegations contained in paragraph 26 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms



                                                6


   Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 6 of 30 PageID #: 347
                                                                       CASE NO. 3:20-cv-00641

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       27.     In response to the allegations contained in paragraph 27 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       28.     In response to the allegations contained in paragraph 28 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       29.     In response to the allegations contained in paragraph 29 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       30.     In response to the allegations contained in paragraph 30 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Ramsey Solutions further states that certain of the allegations are legal conclusions to

                                                7


   Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 7 of 30 PageID #: 348
                                                                        CASE NO. 3:20-cv-00641

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

       31.     In response to the allegations contained in paragraph 31 of the Counterclaim,

Ramsey Solutions states that the same are legal conclusions to which no response is required. To

the extent they are deemed not to be legal conclusions, Ramsey Solutions denies the allegations.

       32.     In response to the allegations contained in paragraph 32 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Ramsey Solutions further states that certain of the allegations are legal conclusions to

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

       33.     In response to the allegations contained in paragraph 33 of the Counterclaim,

Ramsey Solutions states that the July 6, 2020 letter and invoice attached as “ D” to the

Counterclaim are the best evidence of their contents and denies any and all allegations inconsistent

therewith.

       34.     In response to the allegations contained in paragraph 34 of the Counterclaim,

Ramsey Solutions states that the July 6, 2020 letter and invoice attached as Exhibit “D” to the

Counterclaim are the best evidence of their contents and denies any and all allegations inconsistent

therewith.

       35.     In response to the allegations contained in paragraph 35 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

                                                 8


   Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 8 of 30 PageID #: 349
                                                                        CASE NO. 3:20-cv-00641

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Ramsey Solutions further states that certain of the allegations are legal conclusions to

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

       36.     In response to the allegations contained in paragraph 36 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Ramsey Solutions further states that certain of the allegations are legal conclusions to

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

       37.     In response to the allegations contained in paragraph 37 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Further, as more fully alleged in the Amended Complaint, Ramsey Solutions states that

it does not owe and has no obligation to pay any amounts regarding the “Palms Contract” including

those demanded in the “Palms Original Invoice.” Ramsey Solutions further states that certain of

the allegations are legal conclusions to which no response is required. To the extent they are

deemed not to be legal conclusions, Ramsey Solutions denies the allegations.



                                                9


   Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 9 of 30 PageID #: 350
                                                                        CASE NO. 3:20-cv-00641

       38.     In response to the allegations contained in paragraph 38 of the Counterclaim,

Ramsey Solutions states that the letter dated August 26, 2020, attached as Exhibit “E” is the best

evidence of its terms and conditions and denies any and all allegations inconsistent therewith.

Further, as more fully alleged in the Amended Complaint, Ramsey Solutions states that it does not

owe and has no obligation to pay any amounts regarding the “Palms Contract” including those

demanded in Exhibit “E.”

       39.     In response to the allegations contained in paragraph 39 of the Counterclaim,

Ramsey Solutions states that the August 6, 2020 letter and invoice attached as Exhibit “E” to the

Counterclaim are the best evidence of their contents and denies any and all allegations inconsistent

therewith. Ramsey Solutions further states that certain of the allegations are legal conclusions to

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

       40.     In response to the allegations contained in paragraph 40 of the Counterclaim,

Ramsey Solutions admits that it did not pay the amounts demanded in Exhibit “E” to the

Counterclaim but denies that it owed any amounts to Marriott. On the contrary, as more fully set

forth in the Amendment Complaint, Ramsey Solutions is entitled to the return of its deposit as well

as the amounts that it has been damaged by the actions and inactions of Marriott.

       41.     In response to the allegations contained in paragraph 41 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “A” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Palms

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Ramsey Solutions further states that certain of the allegations are legal conclusions to

                                                10


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 10 of 30 PageID #: 351
                                                                       CASE NO. 3:20-cv-00641

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

       42.     The allegations contained in paragraph 42 of the Counterclaim are legal conclusions

to which no response is required. To the extent they are deemed not to be legal conclusions,

Ramsey Solutions denies the allegations.

       43.     The allegations contained in paragraph 43 of the Counterclaim are legal conclusions

to which no response is required. To the extent they are deemed not to be legal conclusions,

Ramsey Solutions denies the allegations.

       44.     The allegations contained in paragraph 44 of the Counterclaim are legal conclusions

to which no response is required. To the extent they are deemed not to be legal conclusions,

Ramsey Solutions denies the allegations.

                                           COUNT II

             BREACH OF EXPRESS CONTRACT-LIQUIDATED DAMAGES
                          (THE TEXAN CONTRACT)

       45.     In response to the allegations contained in paragraph 45 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       46.     In response to the allegations contained in paragraph 46 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan


                                               11


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 11 of 30 PageID #: 352
                                                                       CASE NO. 3:20-cv-00641

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       47.     In response to the allegations contained in paragraph 47 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       48.     Ramsey Solutions is without knowledge and, therefore, denies the allegations

contained in paragraph 48 of the Counterclaim.

       49.     In response to the allegations contained in paragraph 49 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       50.     In response to the allegations contained in paragraph 50 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       51.     In response to the allegations contained in paragraph 51 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

                                                 12


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 12 of 30 PageID #: 353
                                                                       CASE NO. 3:20-cv-00641

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       52.     In response to the allegations contained in paragraph 52 of the Counterclaim,

Ramsey Solutions states that the email dated July 22, 2020, attached as Exhibit “G” is the best

evidence of its terms and conditions and denies any and all allegations inconsistent therewith.

       53.     In response to the allegations contained in paragraph 53 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       54.     The allegations contained in paragraph 54 of the Counterclaim are legal conclusions

to which no response is required. To the extent they are deemed not to be legal conclusions,

Ramsey Solutions denies the allegations.

       55.     The allegations contained in paragraph 55 of the Counterclaim are legal conclusions

to which no response is required. To the extent they are deemed not to be legal conclusions,

Ramsey Solutions denies the allegations.

       56.     In response to the allegations contained in paragraph 56 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.



                                                13


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 13 of 30 PageID #: 354
                                                                       CASE NO. 3:20-cv-00641

       57.     The allegations contained in paragraph 57 of the Counterclaim are unclear to

Ramsey Solutions as written and, accordingly, it denies the same.

       58.     In response to the allegations contained in paragraph 58 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       59.     In response to the allegations contained in paragraph 59 of the Counterclaim,

Ramsey Solutions admits that it did not make any advance deposits under the “Texan Contract,”

nor was it required to. Ramsey Solutions denies the remaining allegations contained in paragraph

59 of the Counterclaim.

       60.     The allegations contained in paragraph 60 of the Counterclaim are legal conclusions

to which no response is required. To the extent they are deemed not to be legal conclusions,

Ramsey Solutions denies the allegations. Ramsey Solutions further states that Marriott is not

entitled to any damages whatsoever including those prayed for as more fully alleged in the

Amended Complaint.

       61.     In response to the allegations contained in paragraph 61 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.



                                               14


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 14 of 30 PageID #: 355
                                                                        CASE NO. 3:20-cv-00641

       62.     In response to the allegations contained in paragraph 62 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       63.     In response to the allegations contained in paragraph 63 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Ramsey Solutions further states that certain of the allegations are legal conclusions to

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

       64.     In response to the allegations contained in paragraph 64 of the Counterclaim,

Ramsey Solutions states that the same are legal conclusions to which no response is required. To

the extent they are deemed not to be legal conclusions, Ramsey Solutions denies the allegations.

       65.     In response to the allegations contained in paragraph 65 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Ramsey Solutions further states that certain of the allegations are legal conclusions to

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

                                                15


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 15 of 30 PageID #: 356
                                                                        CASE NO. 3:20-cv-00641

       66.     In response to the allegations contained in paragraph 66 of the Counterclaim,

Ramsey Solutions states that the letter dated July 23, 2020, attached as Exhibit “H” is the best

evidence of its terms and conditions and denies any and all allegations inconsistent therewith.

       67.     In response to the allegations contained in paragraph 67 of the Counterclaim,

Ramsey Solutions states that the letter dated July 23, 2020, attached as Exhibit “H” is the best

evidence of its terms and conditions and denies any and all allegations inconsistent therewith.

       68.     In response to the allegations contained in paragraph 68 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Ramsey Solutions further states that certain of the allegations are legal conclusions to

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

       69.     In response to the allegations contained in paragraph 69 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Further, as more fully alleged in the Amended Complaint, Ramsey Solutions states that

it does not owe and has no obligation to pay any amounts regarding the Texan Contract including

those demanded in the “Texan Original Invoice.”

       70.     In response to the allegations contained in paragraph 70 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

                                                16


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 16 of 30 PageID #: 357
                                                                        CASE NO. 3:20-cv-00641

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Further, as more fully alleged in the Amended Complaint, Ramsey Solutions states that

it does not owe and has no obligation to pay any amounts regarding the “Texan Contract” including

those demanded in the “Texan Original Invoice.” Ramsey Solutions further states that certain of

the allegations are legal conclusions to which no response is required. To the extent they are

deemed not to be legal conclusions, Ramsey Solutions denies the allegations.

       71.     In response to the allegations contained in paragraph 71 of the Counterclaim,

Ramsey Solutions states that the letter dated August 26, 2020, attached as Exhibit “E” is the best

evidence of its terms and conditions and denies any and all allegations inconsistent therewith.

Further, as more fully alleged in the Amended Complaint, Ramsey Solutions states that it does not

owe and has no obligation to pay any amounts regarding the “Texan Contract” including those

demanded in Exhibit “E.”

       72.     In response to the allegations contained in paragraph 72 of the Counterclaim,

Ramsey Solutions states that the August 26, 2020 letter and invoice attached as Exhibit “E” to the

Counterclaim are the best evidence of their contents and denies any and all allegations inconsistent

therewith. Ramsey Solutions further states that certain of the allegations are legal conclusions to

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

       73.     In response to the allegations contained in paragraph 73 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “F” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Texan

                                                17


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 17 of 30 PageID #: 358
                                                                         CASE NO. 3:20-cv-00641

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Further, the allegations in this paragraph are legal conclusions to which no response is

required. To the extent that the allegations are deemed not to be legal conclusions, they are denied.

       74.     The allegations contained in paragraph 74 of the Counterclaim are legal conclusions

to which no response is required. To the extent they are deemed not to be legal conclusions,

Ramsey Solutions denies the allegations.

       75.     The allegations contained in paragraph 75 of the Counterclaim are legal conclusions

to which no response is required. To the extent they are deemed not to be legal conclusions,

Ramsey Solutions denies the allegations.

       76.     The allegations contained in paragraph 76 of the Counterclaim are legal conclusions

to which no response is required. To the extent they are deemed not to be legal conclusions,

Ramsey Solutions denies the allegations.

                                           COUNT III

             BREACH OF EXPRESS CONTRACT-LIQUIDATED DAMAGES
                         (THE ROCKIES CONTRACT)

       77.     In response to the allegations contained in paragraph 77 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       78.     In response to the allegations contained in paragraph 78 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of


                                                 18


   Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 18 of 30 PageID #: 359
                                                                       CASE NO. 3:20-cv-00641

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       79.     In response to the allegations contained in paragraph 79 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       80.     Ramsey Solutions is without knowledge and, therefore, denies the allegations

contained in paragraph 80 of the Counterclaim.

       81.     In response to the allegations contained in paragraph 81 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       82.     In response to the allegations contained in paragraph 82 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       83.     In response to the allegations contained in paragraph 83 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

                                                 19


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 19 of 30 PageID #: 360
                                                                        CASE NO. 3:20-cv-00641

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       84.     In response to the allegations contained in paragraph 84 of the Counterclaim,

Ramsey Solutions states that the email dated July 22, 2020, attached as Exhibit “G” is the best

evidence of its terms and conditions and denies any and all allegations inconsistent therewith. The

“Rockies Contract” outlines the respective obligations of the parties including those applicable to

Ramsey Solutions.

       85.     In response to the allegations contained in paragraph 85 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       86.     The allegations contained in paragraph 86 of the Counterclaim are legal conclusions

to which no response is required. To the extent they are deemed not to be legal conclusions,

Ramsey Solutions denies the allegations.

       87.     In response to the allegations contained in paragraph 87 of the Counterclaim,

Ramsey Solutions states that they are legal conclusions to which no response is required. To the

extent that the allegations are deemed not to be legal conclusions, Ramsey Solutions denies the

allegations.

       88.     In response to the allegations contained in paragraph 88 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

                                                20


   Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 20 of 30 PageID #: 361
                                                                       CASE NO. 3:20-cv-00641

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       89.     The allegations contained in paragraph 89 of the Counterclaim are unclear to

Ramsey Solutions as written and, accordingly, it denies the same.

       90.     In response to the allegations contained in paragraph 90 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       91.     In response to the allegations contained in paragraph 91 of the Counterclaim,

Ramsey Solutions admits that it did not make any advance deposits under the “Rockies Contract,”

nor was it required to. Ramsey Solutions denies the remaining allegations contained in paragraph

91 of the Counterclaim.

       92.     The allegations contained in paragraph 92 of the Counterclaim are legal conclusions

to which no response is required. To the extent they are deemed not to be legal conclusions,

Ramsey Solutions denies the allegations. Ramsey Solutions further states that Marriott is not

entitled to any damages whatsoever including those prayed for as more fully alleged in the

Amended Complaint.

       93.     In response to the allegations contained in paragraph 93 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

                                               21


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 21 of 30 PageID #: 362
                                                                        CASE NO. 3:20-cv-00641

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       94.     In response to the allegations contained in paragraph 94 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions.

       95.     In response to the allegations contained in paragraph 95 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Ramsey Solutions further states that certain of the allegations are legal conclusions to

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

       96.     In response to the allegations contained in paragraph 96 of the Counterclaim,

Ramsey Solutions states that the same are legal conclusions to which no response is required. To

the extent they are deemed not to be legal conclusions, Ramsey Solutions denies the allegations.

       97.     In response to the allegations contained in paragraph 97 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Ramsey Solutions further states that certain of the allegations are legal conclusions to

                                                22


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 22 of 30 PageID #: 363
                                                                        CASE NO. 3:20-cv-00641

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

       98.     In response to the allegations contained in paragraph 98 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith.

       99.     In response to the allegations contained in paragraph 99 of the Counterclaim,

Ramsey Solutions states that the letter dated July 23, 2020, attached as Exhibit “H” is the best

evidence of its terms and conditions and denies any and all allegations inconsistent therewith.

       100.    In response to the allegations contained in paragraph 100 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “H” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Ramsey Solutions further states that certain of the allegations are legal conclusions to

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

       101.    In response to the allegations contained in paragraph 101 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Agreement” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Ramsey Solutions further states that certain of the allegations are legal conclusions to

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.

                                                23


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 23 of 30 PageID #: 364
                                                                        CASE NO. 3:20-cv-00641

       102.    In response to the allegations contained in paragraph 102 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Further, as more fully alleged in the Amended Complaint, Ramsey Solutions states that

it does not owe and has no obligation to pay any amounts regarding the Rockies Contract including

those demanded in the Rockies Original Invoice. Ramsey Solutions further states that certain of

the allegations are legal conclusions to which no response is required. To the extent they are

deemed not to be legal conclusions, Ramsey Solutions denies the allegations.

       103.    In response to the allegations contained in paragraph 103 of the Counterclaim,

Ramsey Solutions states that the letter dated August 26, 2020, attached as Exhibit “E” is the best

evidence of its terms and conditions and denies any and all allegations inconsistent therewith.

Further, as more fully alleged in the Amended Complaint, Ramsey Solutions states that it does not

owe and has no obligation to pay any amounts regarding the “Rockies Contract” including those

demanded in Exhibit “E.”

       104.    In response to the allegations contained in paragraph 104 of the Counterclaim,

Ramsey Solutions states that the August 26, 2020 letter and invoice attached as Exhibit “E” to the

Counterclaim are the best evidence of their contents and denies any and all allegations inconsistent

therewith. Ramsey Solutions further states that certain of the allegations are legal conclusions to

which no response is required. To the extent they are deemed not to be legal conclusions, Ramsey

Solutions denies the allegations.



                                                24


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 24 of 30 PageID #: 365
                                                                         CASE NO. 3:20-cv-00641

       105.    In response to the allegations contained in paragraph 105 of the Counterclaim,

Ramsey Solutions states that the written agreement attached as Exhibit “I” is the best evidence of

its terms and conditions and denies any and all allegations inconsistent therewith. The “Rockies

Contract” outlines the respective obligations of the parties including those applicable to Ramsey

Solutions. Further, the allegations in this paragraph are legal conclusions to which no response is

required. To the extent that the allegations are deemed not to be legal conclusions, they are denied.

       106.    The allegations contained in paragraph 106 of the Counterclaim are legal

conclusions to which no response is required. To the extent they are deemed not to be legal

conclusions, Ramsey Solutions denies the allegations.

       107.    The allegations contained in paragraph 107 of the Counterclaim are legal

conclusions to which no response is required. To the extent they are deemed not to be legal

conclusions, Ramsey Solutions denies the allegations.

       108.    The allegations contained in paragraph 108 of the Counterclaim are legal

conclusions to which no response is required. To the extent they are deemed not to be legal

conclusions, Ramsey Solutions denies the allegations.

                                    PRAYER FOR RELIEF

       In response to the unnumbered ad damnum clause immediately following paragraph 108

of the Counterclaim Ramsey Solutions states that Marriott is not entitled to any damages

whatsoever including that prayed for in the Counterclaim in subparagraphs A-D or that alleged in

elsewhere in the Counterclaim. On the contrary, as more fully alleged in the Amended Complaint,

Ramsey Solutions states that it is entitled to the damages set forth in the Amended Complaint from

Marriott.

                                                 25


   Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 25 of 30 PageID #: 366
                                                                  CASE NO. 3:20-cv-00641

   Further, Ramsey Solutions denies any and allegations not specifically admitted herein.




                                          26


Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 26 of 30 PageID #: 367
                                                                           CASE NO. 3:20-cv-00641

                                    AFFIRMATIVE DEFENSES

        As and for its affirmative defenses, Ramsey Solutions states:

        First Affirmative Defense.         As and for its first affirmative defense, as outlined in the

Amended Complaint, Marriott materially breached its obligations under each of the Gaylord

Agreements2 and, accordingly, it is not entitled to the relief it seeks.

        Second Affirmative Defense.          As and for its second affirmative defense, as outlined in

the Amended Complaint, Marriott anticipatorily breached its obligations under each of the Gaylord

Agreements and, accordingly, it is not entitled to the relief it seeks.

        Third Affirmative Defense.         As and for its third affirmative defense, as outlined in the

Amended Complaint, Marriott failed to fulfill conditions precedent including, without limitation,

the requirements for hosting the various events consistent with the terms of the applicable

agreements and Ramsey Solutions’ expectations and the parties course of conduct. Accordingly,

Marriott is not entitled to the relief it seeks.

        Fourth Affirmative Defense.          As and for its fourth affirmative defense, as outlined in

the Amended Complaint, Ramsey Solutions acted within the terms of the Gaylord Agreements

and, accordingly, Marriott is not entitled to the relief it seeks.

        Fifth Affirmative Defense.         As and for its fifth affirmative defense, as outlined in the

Amended Complaint, Marriott materially and unilaterally altered the terms of the “Palms

Agreement,” which modifications were unacceptable to and not agreed to by Ramsey Solutions.




2
 Any reference to the “Gaylord Agreements” is a reference to the Palms Agreement, the Texan
Agreement and the Rockies Agreement.
                                            27


    Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 27 of 30 PageID #: 368
                                                                       CASE NO. 3:20-cv-00641

       Sixth Affirmative Defense.      As and for its sixth affirmative defense, as outlined in the

Amended Complaint, Marriott’s changes in the “Palms Agreement” voided the agreement as the

proposed modifications were wholly inconsistent with the parties’ agreements.

       Seventh Affirmative Defense.      As and for its seventh affirmative defense, as outlined in

the Amended Complaint, Marriott materially changed its performance terms and obligations under

the “Palms Agreement” resulting in an anticipatory breach of that agreement.

       Eighth Affirmative Defense. As and for its eighth affirmative defense, as outlined in the

Amended Complaint, Marriott’s material changes and alternations in the “Palms Agreement”

rendered the same invalid.

       Ninth Affirmative Defense.      As and for its ninth affirmative defense, as outlined in the

Amended Complaint, Marriott cannot enforce the terms of the “Gaylord Agreements” based on

the doctrines of implied waiver and equitable estoppel.

       Tenth Affirmative Defense.      As and for its tenth affirmative defense, as outlined in the

Amended Complaint, Marriott’s claims are barred by the sudden emergency doctrine.

       Eleventh Affirmative Defense.      As and for its eleventh affirmative defense, as outlined

in the Amended Complaint, Marriott’s claims are barred by the doctrine of force majeure and

impossibility of performance.

       Twelfth Affirmative Defense.      As and for its twelfth affirmative defense, as outlined in

the Amended Complaint, Marriott’s claims are barred because performance was waived given

materials changes in the terms of the “Palms Agreement.”

       Thirteenth Affirmative Defense.         As and for its thirteenth affirmative defense, as

outlined in the Amended Complaint, Marriott’s claims are barred because of illegality. As

                                               28


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 28 of 30 PageID #: 369
                                                                         CASE NO. 3:20-cv-00641

contemplated and written the “Palms Agreement,” the fulfillment of the same would have been

illegal. Tennessee Rule of Civil Procedure 8.03 lists “illegality” as an affirmative defense; see

also Ledbetter v. Townsend, 15 S.W.3d 462, 464 (Tenn. Ct. App. 1999).

       Fourteenth Affirmative Defense.          As and for its fourteenth affirmative defense, as

outlined in the Amended Complaint, Marriott’s claims are barred because the agreements at issue

allow Ramsey Solutions to terminate, in its sole discretion, if it believes that holding the event

“will impair or damage its brand or goodwill.” Ramsey Solutions adhered to the terms of the

agreements and, accordingly, Marriott has no claim for damages of any kind and Ramsey Solutions

is entitled to the return of its deposit relating to “Palms Agreement” and damages that it sustained.

       Fifteenth Affirmative Defense. As and for its Fifteenth affirmative defense, as outlined

in the Amended Complaint, Marriott’s claims are barred based on the doctrine of unclean hands.

       Sixteenth Affirmative Defense.       As and for its twelfth affirmative defense, as outlined

in the Amended Complaint, Marriott’s claims are barred for want of consideration as the

agreements contemplated the performance of service that it could not and would not perform.

       Seventeenth Affirmative Defense.         As and for its seventeenth affirmative defense, as

outlined in the Amended Complaint, Marriott has failed to properly state claims upon which relief

can be granted.

                                              Respectfully Submitted,

                                              /s/ Ashley E. Cowgill_________________________
                                              Ashley E. Cowgill (TN Bar No. 033042)




                                                 29


   Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 29 of 30 PageID #: 370
                                                                     CASE NO. 3:20-cv-00641

                               CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that on September 18, 2020, we electronically filed the foregoing

with the Clerk of the Court using CM/ECF, which will send transmissions of Notices of Electronic

Filing on all Counsel of Record.

                                            Ashley E. Cowgill (TN Bar No. 033042)
                                            PILLSBURY WINTHROP SHAW PITTMAN LLP
                                            500 Capitol Mall, Suite 1800
                                            Sacramento, CA 95814
                                            Telephone: 916-329-4721
                                            ashley.cowgill@pillsburylaw.com

                                            Jennifer Altman (FL Bar No. 881384)
                                            Markenzy Lapointe (FL Bar No. 172601)
                                            PILLSBURY WINTHROP SHAW PITTMAN LLP
                                            600 Brickell Avenue, Suite 3100
                                            Miami, Florida 33131
                                            Telephone: 786-913-4880
                                            jennifer.altman@pillsburylaw.com
                                            markenzy.lapointe@pillsburylaw.com

                                            Attorneys for The Lampo Group, LLC d/b/a Ramsey
                                            Solutions




                                              30


  Case 3:20-cv-00641 Document 27 Filed 09/18/20 Page 30 of 30 PageID #: 371
